BURGESS, Justice,
dissenting.
I respectfully dissent to the majority’s disposition of point of error one. I would follow Justice McCraw’s dissent in Custard v. State, 746 S.W.2d 4, 7 (Tex.App.—Dallas 1987, pet. ref'd.).1

. As usual, the majority writer misconstrues the point. I am not relying on Justice McCraw’s dissent as a source of law. Justice McCraw’s words exist despite the ravings of the majority writer. Rather than plagiarize Justice McCraw, I have simply chosen a short hand method of adopting his analysis and conclusions. Perhaps this has struck a nerve since the majority writer has devoted two paragraphs to a "non-existent dissent”.